DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 10/07/2022 is acknowledged.
Claims 18, 19, and 30 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected biomarker and inhibitors, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2022.

Status of Claims
The claims submitted on 10/07/2022 are acknowledged. Claims that are pending in the application are claims: 1-2, 6, 10, 16-17, 18, 19, 21, 26, 30 and 32. Claims that are under examination are claims: 1-2, 6, 10, 16-17, 21, 26, and 32. Claims that are withdrawn in the application are claims: 18, 19, and 30. 
Claim Interpretation
The term “super-enhancer” is being interpreted by the definition located in the Specification of the application. (Specification, Paragraph [0017]). 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the figures are not properly labeled.  
37 CFR 1.84 (u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.” 
In the instant case, the view numbers Figures 1-6, 13, 14, 16, 17, 20, 22, 23, 27, and 28 appears on multiple sheets. However, these partial views that appear on multiple sheets not identified by the same number followed by a capital letter.

In addition, 37 CFR 1.84(i) states “One view must not be placed upon another or within the outline of another. All views on the same sheet should stand in the same direction and, if possible, stand so that they can be read with the sheet held in an upright position. If views wider than the width of the sheet are necessary for the clearest illustration of the invention, the sheet may be turned on its side so that the top of the sheet, with the appropriate top margin to be used as the heading space, is on the right-hand side. Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y).”
Furthermore, 37 CFR 1.84(p)(1) states “Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet.”
In the current case, the view of Figure 3 on sheet 7 must be rotated such that the top becomes the right-hand side. However, when this is done, the view number is not oriented in the same direction as the view in a left-to-right fashion.

In addition, 37 CFR 1.84 specifies that “Black Ink” is to be used for black and white drawings. In the current case, the content within many of the shaded portions of the nucleotide sequences in FIG. 27 and FIG. 28 is not legible because it appears that the characters are presented in white ink against a shaded background.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. 
Specifically, FIG 27 indicates that SEQ ID NOs 156-167 are illustrated. Similarly, FIG 28 indicates that SEQ ID NO 169 and 170 are illustrated. However, the nucleotide sequences present in the drawings does not match the nucleotide sequences of the corresponding SEQ ID NOs.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Specification
The specification filed on 08/16/2018 has been considered. 

Allowable Subject Matter
Regarding claim 26, HNISZ et al. (Pub. No. WO2014066848A1 Prior art date: 05-2014) teaches “In certain embodiments, the gene comprises an oncogene. During the course of work described herein, the present 15 inventors have observed that disruption of super-enhancers by BRD4 inhibition led to a dramatic loss of expression of critical tumor genes, accompanied by a potent antiproliferative effect.” (Hnisz, page 71 Line 14). Hnisz also teaches, in regards to CDX2, “loss of Oct4 results in cellular differentiation, loss of expression of Oct4 target genes, and upregulation of the trophectoderm master regulator transcription factor Cdx2” (Hnisz, paragraph [0405]).  
Hnisz does not teach the inhibition of CDX2 or HNF4alpha to modulate a super enhancer associated with cancer. 
According to Werling RW, Yaziji H, Bacchi CE, Gown AM. CDX2, “a highly sensitive and specific marker of adenocarcinomas of intestinal origin: an immunohistochemical survey of 476 primary and metastatic carcinomas” CDX2 expression is known in primary and metastatic colorectal carinomas. The art suggests the sensitivity or specificity of CDX2 expression is unknown.  
According to Chang et. al “HNF4α is a therapeutic target that links AMPK to WNT signaling in early-stage gastric cancer.” “Hepatocyte nuclear factor-4α (HNF4α) upregulation was a key signalling event in gastric tumours from both Caucasian and Asian patients, and HNF4α antagonism was antineoplastic. Perturbation experiments in GC tumour cell lines and xenograft models further demonstrated that HNF4α is downregulated by AMPKα signalling and the AMPK agonist metformin; blockade of HNF4α activity resulted in cyclin downregulation, cell cycle arrest and tumour growth inhibition. HNF4α also regulated WNT signalling through its target gene WNT5A, a potential prognostic marker of diffuse type gastric tumours.” (Chang, Results). The art doesn’t provide evidence of inhibiting HNF4α for modulation of super-enhancers. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 6, 10, 16-17, 21, 26, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Step C of Claim 1 refers to mapping at least one enhancer using an annotated genome sequence based on signal intensity. Step D of Claim 1 refers to mapping at least one enhancer against one reference nucleic acid sequence. It is unclear how these two sequences relate to each other.  An annotated genome sequence is considered a reference sequence of a gene and vice versa. Accordingly, it is not clear how these two mapping steps relate to each other.
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 10, 17, 21, and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HNISZ et al. (Pub. No. WO2014066848A1 Prior art date: 05-2014).
Regarding claim 1, Hnisz teaches: Chip-Seq binding profiles for H3K27ac and indicated transcription factors at the gene desert surrounding MYC in the indicated cancers. (Hnisz, page 181 line 4). Figure 3-6 demonstrates Chip-Seq binding profiles for H3K27ac related to the indicated cancers. With respect to part A of Claim 1: Hnisz states “Chip-Seq for H3K27ac in RPMI-8402 cells was performed with an anti-H3K27ac antibody as described by Sanda et al.,2012. (Hnisz, Page 188 line 3). Therefore, Hnisz, as evidenced by Sanda, performed “the resulting whole cell extract was incubated overnight at 4 degrees Celsius with 10-50microliters of Dynal protein G magnetic beads (Invitrogen) that had pre-incubated with approximately 2-5 micrograms of the appropriate antibody” (Sanda, page 18 line 2). Interpreted as contacting the sample with at least one antibody specific for H3K27ac. With respect to part B of Claim 1- Hnisz, as evidenced by Sanda, performed “the immunoprecipitation was allowed to proceed overnight at 4 degrees Celsius” (Sanda, page 18 line 4). The immunoprecipitation is interpreted as isolating nucleic acid from the sample with one region specific to H3K27ac. With respect to parts C and D of claim 1 it is unclear how these parts relate to each other. Nevertheless, Hnisz teaches Figure 3-6. Figure 3-6 demonstrates mapping against a reference genome sequence of MYC. Figure 3-6 C has a legend which demonstrates a 500kb region. The Figure 3-6 C demonstrates at least 2.5kb from an annotated transcription start site. Interpreted as teaching the limitations of both parts C and D. With respect to part E of claim 1: Hnisz teaches Figure 3-6. Figure 3-6 teaches different cancers compared to a regular cell for that given cancer. For example: pancreatic cancer is compared to a pancreas. Figure 3-6 is interpreted as mapping of at least one enhancer with a cancerous sample compared to a non-cancerous sample. With respect to part F of claim 1: Hnisz teaches “To gain further insights into the relationship between super-enhancers and cancer cell states, we used H3K27ac ChIP-Seq data to identify super-enhancers in 18 human cancer cells and identified their associated genes” (Hnisz, page 175 line 5 and Table 3-S2). Figure 3-6 and Table 3-S2 demonstrate the relationship between a cancerous state and H3K27ac as opposed to a normal or non-cancerous state. 

Regarding claim 2, Hnisz teaches Figure 3-6. Figure 3-6 teaches different cancers compared to a regular cell for that given cancer. For example: pancreatic cancer is compared to a pancreas. Figure 3-6 is interpreted as mapping of at least one enhancer with a cancerous sample compared to a non-cancerous sample. Hnisz further teaches: “in one or more of the following cells or tissues. In some embodiments the cell is a mammalian cell. In some embodiments the cell is a human cell” (Hnisz, paragraph [0032]). 

Regarding claim 6, Hnisz teaches Figure 3-6 C. Figure 3-6 C maps H3K37ac overexpression of transcription factors in RPKB. Compared to the average expression levels of genes near the median enhancer (1.84 RPKM), genes associated with super-enhancers were expressed 6-times higher (Hnisz, Paragraph [0402]).  

Regarding claim 10, Hnisz teaches: Figure 3-6. Figure 3-6, as discussed previously, maps cancerous samples against samples that are not cancerous. The example previously used is the pancreatic cancer against the pancreas. Figure 3-6 demonstrates H3K27ac in the cancerous and non-cancerous samples and based on Figure 3-6 the cancerous samples had greater than a two-fold change in RPKM value relative to the RPKM value of the non-cancerous samples. Figure 3-6 illustrates an absolute difference greater than a 0.5 RPKM relative to the RPKM value if the at least one super-enhancer from the matched non-cancerous sample. 

Regarding claim 17, Hnisz teaches Figure 3-6 B. Figure 3-6 B demonstrates an increased signal intensity compared to a non-cancerous matched sample of H3K27ac. Hnisz teaches increased signal intensity of H3K27ac in cancerous samples as compared to non-cancerous samples. H3K27ac signal intensity is an indicator of the presence of a cancer-associated super enhancer based on Figure 3-6.  It would be obvious to someone of ordinary skill in the art at the time of the effective filing date to conclude that the increased signal intensity in the cancerous samples is indicative of higher H3K27ac presence. H3K27ac presence is indicative of super-enhancers that are associated with cancerous samples. Hnisz teaches, to gain further insights into the relationship between super-enhancers and cancer cell states, we used H3K27ac ChIP-Seq data to identify super-enhancers in 18 human cancer cells and identified their associated genes (Table 3-S2). The data revealed that a remarkable spectrum of known oncogene drivers have associated super-enhancers in this set of cancer cells (Figure 3-6A; Table 3-S2). These results suggest that super-enhancers may be useful for identifying key oncogenes in specific cancers. (Hnisz, Paragraph [0452]).

Regarding claim 21, Hnisz teaches: In an embodiment, characterizing one or more of diagnosing, prognosing, stratifying or otherwise categorizing the subject. (Hnisz, paragraph [0240]) Hnisz further teaches, the patient is selected, classified, diagnosed, treated, or prognosed, responsive to the pattern of genes, e.g., a preselected pattern, associated with a super-enhancers (Hnisz, page 56, line 19). Interpreted as, associated with a super-enhancer that could be cancer associated. The patient could be selected utilizing a cancer-associated super-enhancer suggested by Hnisz and prognosed. 

Regarding claim 32, Hnisz teaches: Thus, in some embodiments, super-enhancers provide biomarkers for cancer-specific pathologies valuable for further understanding cancer biology, diagnosis and therapy. (Hnisz, paragraph [0471]). Figure 3-6 illustrates Chip-Seq binding profiles for H3K27ac related to the indicated cancers and non-cancerous samples. Figure 3-6 illustrates cancer hallmarks and the associated super-enhancers against H3K27ac signal. Cancer cell survival or viability could be predicted by analyzing H3K27ac signal intensity and comparing to the cancer hallmarks and known super-enhancers. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over HNISZ et al. (Pub. No. WO2014066848A1 Prior art date: 05-2014), as applied to claim 1 above.
Regarding claim 16, The teaching of Hnisz is discussed above. 
Hnisz does not teach, in Figure 3-6, gastric cancer mapped against a non-cancerous gastric sample. 
However, Hnisz does teach, Exemplary cancers include, but are not limited to…… ; gastric cancer (e.g., stomach adenocarcinoma). (Hnisz, Paragraph [0263]). 
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date to combine the method of Figure 3-6 mapping a cancerous sample against a matched non-cancerous sample with the teaching of Hnisz in paragraph [0263] to achieve results related to gastric cancer. The motivation to combine would be to have data that is related to gastric cancer and potential prognosis and treatments for gastric cancer. 

Conclusion
NO claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN TAYLOR LINDGREN BALTZELL whose telephone number is (571)270-3350. The examiner can normally be reached Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MORGAN T LINDGREN BALTZELL/Examiner, Art Unit 1636                            

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636